Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101
With regards to 35 USC 101, claims 1-11 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 updated issued by the USPTO as incorporated into the MPEP). Specifically, under Step 2A the claims are not considered to recite an Abstract Idea, Law of Nature, or Natural Phenomenon. The scope of the claims encompass low levels specific functions of a computer of receiving data, storing data, and displaying information which cannot reasonably be interpreted as reciting a mental process, organizing human activity or a mathematical concepts. Therefore claims 1-16 are eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0140305 to Takeyama in view of US 2016/0180022 to Paixao.
Regarding claim 1, Takeyama discloses a medical examination support apparatus (Abstract) comprising: 
a processor configured to function as (Fig 10 and [0121] & [0123] disclose that the system includes a computer with a processor to execute programs stored in memory; more specifically Fig. 17 & [0164] disclose that a processor is used to execute a programs for collecting, i.e., acquiring, information and  storing information as further discussed in [0166], and outputting information to be displayed as further discussed in [0103]-[0105] & [0167]): 
a first acquisition unit that acquires an automatic processing log which is a history of automatically performing analysis processing on examination data obtained in a medical examination performed on a patient by a diagnosis support algorithm to output a result of the analysis processing as diagnosis support information for supporting diagnosis of a doctor ([0166] discloses that the 1st information collector acquires a log file, interpreted as an automatic processing log, that includes history of “arithmetic operation of the diagnosis support program” including output of the of the program as discussed further in [0133]; [0100] discloses that the diagnosis support program processes various patient health data, e.g., examination data see [0089]); 
a second acquisition unit that acquires a history of a manual operation of the doctor with respect to the examination data ([0166] discloses that information collector acquires the “input history information”, which is described further in [0133] as being a log of the history of the judgement by the physician of the treatment plan output as diagnosis support information, judgement is interpreted as a manual operation of the doctor with respect to the examination data because it is a record of the doctors activity of approval/non-approval of the diagnosis support information, determined based on the examination data, made by the doctor as discussed generally in Fig. 13 & [0144]-[0146]);
an information management unit that stores the examination data in association with the automatic processing log and the history of manual operation in a storage ([0166] discloses that the log file, i.e., automatic processing log and the input history information, i.e., the judgement history/history of manual operation and the treatment result information, which includes electronic chart information which is examination data see [0089] & [0134], are recorded to the record list in the record information database, storing the collected information in a record list is interpreted as storing in association with each other); and 
a screen output control unit that controls an output of a log display screen (Fig. 4 & [0103]-[0105] disclose the server 11 receives a request from vendor computer 16 for viewing a website depicting the judgment information and the treatment result information, sending the information as a website for display on another device is interpreted as controlling the output of a log display screen. See also [0176]) which has a collective display region in which the automatic processing log and the history of manual operation are collectively displayed in a time series in a distinguishable manner (Fig. 16 & [0169] disclose a log display screen which has a collective display region 98 which includes the automatic processing log, e.g., see column titled “Diagnosis Support Info”, the history of manual operation, e.g., see column titled “Approval” Yes/No, and that the log and manual operation history are displayed in a time series, e.g., see column titled “Date”, where the first date is 2014.10.01 and the second date is 2014.10.02, i.e., a time series).

Takeyama does not specifically disclose that the history of a manual operation of the doctor with respect to the examination data is a manual operation log.

Paixao teaches that it was old and well known in the art of healthcare data systems, before the effective filing date of the claimed invention, for the history of a manual operation of the doctor with respect to the examination data is a manual operation log stored separate from other logs ([0044] discloses that a log of all doctor actions are recorded/posted/stored and that logs of actions of other parties are stored separately; [0051] further describes that the log records all actions including: a type of action, an activity performed, a timestamp, a user ID, a number of EMRs accessed, a type/portion of content accessed; [0047] teaches that the EMR data records include examination data).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data systems before the effective filing date of the claimed invention to modify the apparatus for displaying healthcare data disclosed by Takeyama to incorporate for the history of a manual operation of the doctor with respect to the examination data is a manual operation log as taught by Paixao in order to be in compliance with federal regulations, e.g., see Paixao [0011], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on claim 1, the modified combination of Takeyama/Paixao further discloses wherein the manual operation log includes an analysis result for the examination data, which is input by the doctor (as discussed above in claim 1, Takeyama discloses in [0133]-[0134] that the history of manual input includes the doctors judgment of the diagnosis support information to approve or not approve of the prompt to, e.g., administer drug C, by clicking “OK” or “CANCEL” as shown in Fig. 13. Examiner notes that the diagnosis support information analyzes the examination data to generate the output of suggesting to administer drug C, therefore the doctor approving/not approving the drug is considered to be an analysis result for the examination data; as discussed above in claim 1, Paixao teaches for manual operation to be part of and stored as a log).
It would have been obvious to one of ordinary skill in the art to incorporate the features of Paixao with the method of Takeyama for at least the same reasons discussed above in claim 1.

Claims 10 and 11 recite substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama in view Paixao and further in view of US 2015/0012887 to Ash et al (hereinafter Ash).
Regarding claim 3, depending on claim 2, the modified combination of Takeyama/Paixao discloses a collective display region of the automatic processing log and the manual operation log as discussed above in claim 1, e.g., see Takeyama Fig. 16. 
The modified combination of Takeyama/Paixao does not disclose wherein the screen output control unit causes a quotation log to be displayed in the collective display region, the quotation log being a history of quoting the diagnosis support information included in the automatic processing log or the analysis result included in the manual operation log in a medical report or a medical conference.
Ash teaches that it was old and well known in the art of computerized healthcare systems, before the effective filing date of the claimed invention, for an output control unit causes a quotation log to be displayed in the collective display region, the quotation log being a history of quoting the diagnosis support information included in the automatic processing log or the analysis result included in the manual operation log in a medical report or a medical conference (Fig. 5 & [0070] and [0074] teach that the collective display region includes a column titled Notes – 531 associated with a problem – 514 of a patient and goes on stating that the notes may contain information tagged for review by the doctor, interpreted as a quotation of an analysis result in a medical report, or a note created based on, e.g., a lab value outside a normal range, interpreted as a quotation of diagnosis support information, therefore the series of notes are interpreted to be a log of quotations; [0031] discloses that various functions of the disclosure are performed by a processor and [0036] teaches a computer with a display is used to output the GUI, e.g., that of Fig. 5, to a user).
Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare systems before the effective filing date of the claimed invention to modify the apparatus for displaying an automatic log and a manual log in a collective display area disclosed by the modified combination of Takeyama/Paixao to incorporate for an output control unit to causes a quotation log to be displayed in the collective display region, the quotation log being a history of quoting the diagnosis support information included in the automatic processing log or the analysis result included in the manual operation log in a medical report or a medical conference as taught by Ash in order to allow a user to view more information in one window leading to decreased chances for error, e.g., see Ash [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 4, depending on claim 3, the modified combination of Takeyama/Paixao/Ash further discloses wherein the information management unit stores the number of times of quotation of the diagnosis support information included in the automatic processing log or the analysis result included in the manual operation log, in the medical report or the medical conference in association with the automatic processing log or the manual operation log in the storage (Ash [0032]-[0034] teaches storing a variety of information in the data store including the notes, i.e., a quotation, as discussed above in claim 3. The storage of quotation is interpreted as representing the number of times of quotation, e.g., the one note stored is one quotation).
It would have been obvious to have modified the disclosure of the modified combination of Takeyama/Paixao to incorporate the teachings of Ash for at least the same reasons as discussed above in claim 3.

Regarding claim 8, depending on claim 1, as discussed above in claim 1, Takeyama discloses that the screen output control unit, i.e., a processor, controls the display in the collective display region including the display of the automatic processing log of the diagnosis support information as shown in Fig. 16. 
The modified combination of Takeyama/Paixao does not specifically disclose, wherein a selection instruction of the automatic processing log is received in the collective display region, and 
the screen output control unit displays detailed information, which includes the diagnosis support information, of the automatic processing log of which the selection instruction has been received, and varies a display aspect between the automatic processing log of which the selection instruction has been received and the detailed information has been displayed, and the automatic processing log of which the selection instruction has not been received and the detailed information has not been displayed.
Ash teaches that it was old and well known in the art of computerized healthcare systems, before the effective filing date of the claimed invention, when a selection instruction of the log is received in the collective display region (Abstract & [0042] teach that selection of an icon initiates presentation of the respective icon’s document, e.g., Fig. 5 depicts a collective display region with a “NOTES” column, interpreted as a log), and 
the screen output control unit displays detailed information (Abstract & [0074] teach selection of one of the NOTES icons displays a lab value outside a range, i.e., detailed information), which includes the diagnosis support information, of the log of which the selection instruction has been received (Fig. 4 & [0054] teach that when displaying an abnormal lab value include possible diagnoses generated by a differential diagnosis algorithm, i.e., diagnosis support information from the notes log), and varies a display aspect between the log of which the selection instruction has been received and the detailed information has been displayed, and the log of which the selection instruction has not been received and the detailed information has not been displayed (Fig. 5 & [0074] teach that when a note has not been viewed, i.e., displayed, it has a specific icon and then when the note has been viewed, i.e., displayed, the icon changes, e.g., by graying out the outline of the icon.).
Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare systems before the effective filing date of the claimed invention to modify the apparatus for displaying an automatic processing log disclosed by the modified combination of Takeyama/Paixao to incorporate when a selection instruction of the log is received in the collective display region, and the screen output control unit displays detailed information, which includes the diagnosis support information, of the log of which the selection instruction has been received, and varies a display aspect between the log of which the selection instruction has been received and the detailed information has been displayed, and the log of which the selection instruction has not been received and the detailed information has not been displayed as taught by Ash in order to allowing a viewer to target unviewed items, e.g., see Ash [0088], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeyama in view Paixao and further in view of US 2014/0324469 to Reiner.
Regarding claim 9, depending on claim 1, the modified combination of Takeyama/Paixao does not disclose wherein a selection instruction of the manual operation log is received in the collective display region, 
the information management unit stores display state information representing a display state of the examination data that the doctor was viewing at a time of acquisition of the manual operation log, in association with the manual operation log in the storage, and 
the screen output control unit reproduces the display state of the examination data of the manual operation log of which the selection instruction has been received, on the basis of the display state information.

Reiner teaches that it was old and well known in the art of computerized healthcare systems, before the effective filing date of the claimed invention, for a selection instruction of the manual operation log is received in the collective display region (Fig. 6 and [0189] teach a collective display region including a manual operation log and further teaches receiving a selection of an icon line 03/01/2013), 
the information management unit stores display state information representing a display state of the examination data that the doctor was viewing at a time of acquisition of the manual operation log, in association with the manual operation log in the storage ([0015] discloses capturing the key images in the report, the images in the report are interpreted display state information of examination data the doctor was viewing and storing the images in a finding specific database for further retrieval and display in the manual operation log as shown in Fig. 6), and 
the screen output control unit reproduces the display state of the examination data of the manual operation log of which the selection instruction has been received, on the basis of the display state information (Fig. 6 and [0189] teach after receiving a selection displaying the key images, i.e., a reproduction of the display state of the examination data based on the stored data).

Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare systems before the effective filing date of the claimed invention to modify the apparatus for displaying a manual operation log disclosed by Takeyama/Paixao to incorporate where a selection instruction of the manual operation log is received in the collective display region, the information management unit stores display state information representing a display state of the examination data that the doctor was viewing at a time of acquisition of the manual operation log, in association with the manual operation log in the storage, and the screen output control unit reproduces the display state of the examination data of the manual operation log of which the selection instruction has been received, on the basis of the display state information as taught by Reiner in order to allow a user to gain greater insight, e.g., see Reiner [0015], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Examiner’s Note
Claims 5-7 are patentably distinguishable from the prior art of record. Every element of the claims are not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is no teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record is Takeyama/Paixao/Ash as discussed above in claim 4. 
In regards to claim 5, the closest prior art made of record is US 2014/0067420 to Ohta which teaches in [0055] changing a feature of the display based on a level of importance. However, Ohta does not disclose that importance is determined based on a number of quotations and further does not teach modifying an automatic processing log or a manual operation log depending on the number of quotations.
In regards to claims 6 and 7, the closest prior art of record is  Takeyama/Paixao/Ash, however, none of these references alone or in combination teach the concept of searching for a similar case image based on a number of times of quotation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686